Citation Nr: 1719625	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1966 to February 1967, with additional service in the Army National Guard. Veteran status is conferred in this case, as the claimant is service connected for several other disabilities at present. See 38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO). In June 2011, the Veteran testified at a RO hearing in front of a Decision Review Officer (DRO), and, in October 2013, testified at a videoconference hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are in the record. In October 2014, this matter was remanded for additional development.

Additional evidence, namely VA treatment records, was added to the Veteran's record after the last supplemental statement of the case issued in May 2015. In May 2015, the Veteran's representative submitted a waiver of initial RO consideration of evidence submitted after that time. Regardless, because this claim is being remanded, the RO will have opportunity to consider the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim, specifically by obtaining a VA examination.

Pursuant to the October 2014 Board remand, the Veteran underwent a VA examination in April 2015. Similar to his October 2013 Board testimony, the Veteran reported he never had problems with his feet before service, but started to have bilateral foot pain in basic training. At the time he was told he needed to get used to his boots. The examiner diagnosed bilateral pes planus, but noted there was "no evidence of chronicity of symptoms or disability related to pes planus" until the Veteran sought treatment in 2009. She opined that it is unclear if his condition existed prior to service, but added that it was unlikely four months of military training would cause pes planus, and it was more likely his condition is congenital and not noted on his entrance examination. Finally, she was "unable to link pes planus to active duty without resorting to speculation[.]" 

The Board finds the October 2015 VA examination inadequate because the examiner failed to consider the Veteran's competent and credible lay statements when she concluded there was no chronicity of symptoms despite his report of symptoms since service. See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history). Additionally, the examiner speculated that the Veteran's condition was congenital without providing an evidentiary basis for her opinion. Accordingly, remand is warranted for an addendum opinion. Jones v. Shinseki, 23 Vet. App. 382 (2011); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the April 2015 VA examiner to provide an addendum opinion, if possible, to address the cause of the Veteran's bilateral pes planus. If this examiner is not available, an examiner of appropriate knowledge and expertise should be consulted. It is up to the discretion of the examiner if a new examination is necessary, or, in the alternative, an addendum opinion is adequate. Based on review of the Veteran's claims file (including Board remands), the examiner should provide an opinion that responds to the following:


(1)(a) Is the bilateral pes planus is a congenital defect, a congenital disease, or neither? (A defect is a condition that can neither improve nor worsen. A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and/or worsening.)

(b) If the bilateral pes planus is found to be a congenital defect, the examiner must opine whether any other non-congenital defects of the feet represent superimposed diseases or disorders of that congenital defect. If so, the examiner should discuss whether such superimposed disease or disorder began during military service, or if present prior to service, was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by service.

(c) If the bilateral pes planus is found to be a congenital disease, the examiner must opine whether it first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active service.

(2) If the bilateral pes plans is not found to be congenital, or to have clearly and unmistakably preexisted service, is it at least as likely as not (a 50 percent or greater probability) that it began in or is otherwise related to the Veteran's military service? The examiner should consider the Veteran's competent and credible lay statements and testimony of record that he: (i) did not have a foot injury prior to service, (ii) complained about foot pain during basic training and was told he needed to get used to his boots, (iii) has since had continuous pain since service, and (iv) did not seek treatment because his feet did not bother him until he was older and changed careers. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

2. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).


